Citation Nr: 0820299	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-24 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
including as secondary to service-connected pes planus and 
left knee disabilities.  

2.  Entitlement to service connection for a right knee 
disorder, including as secondary to service-connected pes 
planus and left knee disabilities.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral leg pain.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from November 1958 to 
February 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In January 2004, the RO denied service connection 
for bilateral pes planus and denied reopening the claim for 
service connection for bilateral leg pain because new and 
material evidence had not been received.  A September 2005 RO 
decision continued those decisions and denied service 
connection for back and bilateral knee disorders.  A May 2006 
rating decision granted service connection for bilateral pes 
planus, rated as 10 percent disabling and for a left knee 
strain, residuals.   

The veteran has submitted medical opinions to the effect that 
he is totally and permanently disabled by the claimed 
conditions.  A claim for a total disability rating based on 
individual unemployability (TDIU) has not been considered in 
the first instance by the RO.  Such claim is referred to the 
RO for appropriate disposition.  The veteran also claims that 
he has lower extremity neurologic deficits due to the claimed 
back disability.  In as much as this decision grants service 
connection for the back disability, any associated objective 
neurologic abnormalities should be separately rated by the RO 
when it effectuates the grant.  See 38 C.F.R. § 4.71, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1) (2007).  

In June 2007, a hearing was held at the RO before the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002) .   

The issue of entitlement to service connection for a right 
knee disorder, including as secondary to service-connected 
pes planus and left knee disabilities, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine is the result of his service-connected lower extremity 
disabilities.  

2.  In September 1996 and December 1996, the RO denied the 
veteran's claim for service connection for bilateral leg 
pain.  He was notified in October 1996 and December 1996 and 
did not appeal.

3.  Evidence of record at the time of the December 1996 RO 
decision included: service medical records and VA clinical 
records, which did not provide a diagnosis for the veteran's 
leg condition or link it to service or a service-connected 
disability.  

4.  Evidence received since the 1996 RO decision consists of 
additional VA clinical records, and reports from VA and 
private doctors which do not provide a diagnosis for the 
veteran's leg condition or link it to service or a service-
connected disability.  

5.  The evidence received since the 1996 RO decision is 
cumulative and redundant of evidence of record at the time of 
the last prior final denial of the claim and does not raise a 
reasonable possibility of substantiating the claim.  

6.  The service-connected bilateral pes planus is no more 
than moderate.  


CONCLUSIONS OF LAW

1.  The criteria for secondary service connection for 
degenerative disc disease of the lumbar spine have been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2007); 38 C.F.R. §§ 3.102, 
3.310(a) (2007).  

2.  The December 1996 RO decision denying service connection 
for bilateral leg pain is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).  

3.  Evidence received since the RO's 1996 decision is not new 
and material and the veteran's claim of entitlement to 
service connection for bilateral leg pain is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

4.  The criteria for an initial disability rating in excess 
of 10 percent for bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 5276 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The above-described duty to notify was satisfied by way of a 
letter sent to the veteran in July 2005 that fully addressed 
all three notice elements and was sent prior to the AOJ 
decision in September 2005.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

The initial notice did not contain the notice provisions 
required in Dingess v. Nicholson, 19 Vet. App. 473 (2006), by 
the U.S. Court of Appeals for Veterans Claims (Court).  That 
notice was provided in May 2006, but the veteran will not be 
prejudiced by the grant herein.  Nor will he be prejudiced as 
to the claim that is not being reopened, because no rating or 
effective date will be assigned with respect to that claim.  
In any event, the claim of service connection decided herein 
and the claim to reopen (more importantly as it is not being 
reopened) were readjudicated in February 2007.  See Prickett 
v. Nicholson, 20 Vet. App. 370 (2006) (indicating that the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as in a SSOC (SSOC), is 
sufficient to cure the timing defect).


Duty to Assist

VA has a duty to assist the veteran in the development of his 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

For the claims decided herein, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained VA clinical records, as well as private 
records identified by the veteran.  The veteran has been 
examined and a medical opinion has been obtained.  The 
veteran has been afforded a hearing before the undersigned 
Veterans Law Judge.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of these claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

In order to establish service connection on a direct basis, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

In this case, the veteran does not claim a back injury or 
disease in service.  Neither do the service medical records 
show such disease or injury.  To the contrary, the normal 
spine and lower extremity findings by a medical doctor on the 
separation examination, in February 1962, and the passage of 
many years without medical documentation of manifestations 
form a preponderance of evidence against direct service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

Rather, the veteran asserts that his service-connected pes 
planus and left knee disability caused a back disability.  
Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Secondary 
service connection requires evidence of a connection to a 
service-connected disability.  See Reiber v. Brown, 7 Vet. 
App. 513 (1995).  An appellant's own conclusion, stated in 
support of his claim, that his present disability is 
secondary to his service-connected disability is not 
competent evidence as to the issue of medical causation.  See 
38 C.F.R. § 3.159 (2004); see also Grivois v. Brown, 6 Vet. 
App. 136 (1994).  

Service Connection for a Back Disorder, Including as 
Secondary to Service-Connected Pes Planus and Left Knee 
Disabilities

The VA clinical records include studies that disclosed 
degenerative disc disease at multiple levels of the lumbar 
spine.  Most of the VA records do not address the cause of 
these changes.  There is a pain clinic note, dated in August 
2006, with an impression of lumbar stenosis.  It recounts the 
veteran's opinion that his spinal stenosis was caused by his 
flat feet.  The doctor explained to him that other people had 
flat feet without this problem and that other people had this 
problem without any precipitating causes.  This would appear 
to be reasoning for an opinion against the claim.  However, 
while it indicates that there could be other causes, it fails 
to squarely address the critical question as to whether it is 
at least as likely as not that the pes planus resulted in the 
back disability.  

There is one medical opinion that is clearly against the 
claim.  In September 2006, the veteran was afforded a VA 
examination of his back.  Extensive findings were reported in 
detail.  X-rays and magnetic resonance imagining (MRI) 
studies were reviewed.  The claims file as well as the 
opinions of the "QTC" examiner and Dr. T. H. C., and the 
May 2005 summary from the VA nurse practitioner were 
reviewed.  The diagnosis was degenerative disk disease of the 
lumbosacral spine with mild functional loss due to pain.  The 
examiner expressed the opinion that the veteran's current 
back condition was less likely due to his flat foot and mild 
degenerative joint disease of the left knee.  The doctor 
explained that the veteran's lower back condition with 
degenerative disc disease was most likely either due to his 
work as an insulator, requiring going up and down ladders, or 
age related.  

The remainder of the medical evidence supports the claim.  At 
his June 2007 Board hearing, the veteran testified to the 
effect that physicians have told him that is back disability 
is due to his pes planus.  

In April 2005, the veteran's private physician, T.H.C., D.O., 
wrote a letter to the effect that the veteran inability to 
walk correctly put a severe strain on his back because of 
which he now has multiple problems with his back in the form 
of disk pathology.  In a letter dated in early June 2006, the 
doctor discussed the extent of the disability.  In another 
letter, later that month, the doctor reported that the 
veteran had been treated by himself, and his father before 
him, since the 1960's.  The doctor started seeing the veteran 
in 1970.  He had bilateral flat feet and knee pain for 
approximately 30 years.  

In a letter dated in May 2005, a VA nurse practitioner 
summarized the veteran's diagnoses, including chronic low 
back pain.  She expressed the opinion that it was as likely 
as not that the back problems were caused or aggravated by 
his duty in service.  She explained that flat feet have been 
known to also create more back pain.  

In March 2006, a private chiropractor, S. C. D., D.C., 
reported that the veteran suffered from pain in his lower 
back and legs.  He related that the symptoms had plagued him 
since service.  In the chiropractor's opinion, his symptoms 
were consistent with his story.  The symptoms were probably 
service related.  

In April 2006, a private physician, G. C., M.D., with "QTC" 
examined the veteran for VA.  A detailed report is of record.  
In a June 2006 addendum, Dr. G. C. wrote, "After review of 
his medical history the patient is presenting with severe 
back pain.  I suspect that it will be secondary to his pes 
planus and knee condition because of overcompensation from 
his back."  

Conclusion

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any  other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(2007).  In this case, while there are competent VA medical 
opinions against the claim, there are also competent VA and 
private medical opinions supporting the back claim.  The June 
2006 "QTC" examiner supporting the claim and the September 
2006 VA examiner against the claim both, apparently, had the 
claims folder available.  It is significant that the private 
physician supporting the claim has treated the veteran for 
over 30 years.  After considering both the quantity and 
quality of the evidence, the Board finds that there is no 
preponderance of evidence against the back claim.  Therefore, 
resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran's degenerative disc disease of the 
lumbar spine is the result of his service-connected lower 
extremity disabilities.  

Whether New and Material Evidence Has Been Received to Reopen 
a Claim of Entitlement to Service Connection for Bilateral 
Leg Pain

Service connection for bilateral leg pain was denied by the 
RO in decisions dated in September 1996 and December 1996.  
The veteran did not file a timely notice of disagreement with 
those decisions and they became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 38 C.F.R. § 20.1103 (2007).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

In March 2005, the veteran requested that his leg claims be 
reopened.  A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

When the veteran's claim was previously denied, in 1996, it 
was acknowledged that there had been leg complaints in 
service; however, the service medical records showed that was 
a temporary condition that resolved with treatment.  The 
claim was denied for two reasons.  There was no competent 
evidence of a current disability and no competent evidence of 
a connection between a current disability and service.  The 
April 2005 notice letter told the veteran that he needed to 
submit evidence that addressed these facts.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Board has reviewed the entire record developed since the 
1996 denials and does not find anything that would meet the 
definition of new and material evidence to reopen the claim.  
Specifically:

The March 2006 letter from S. C. D., D.C., reported the 
veteran suffered from pain in his lower back and legs, but 
gave no diagnosis for the legs.  The veteran related that the 
symptoms had plagued him since service, which is cumulative 
and redundant of his previous claim.  The chiropractor 
expressed the opinion that the veteran's symptoms were 
consistent with his story and that the symptoms were related 
to service.  However, without a diagnosis, the claimed leg 
symptoms cannot be distinguished from the knee claims.  This 
statement is simply too amorphous for us to distinguish what 
the chiropractor is writing about and does not raise a 
reasonable possibility of substantiating the claim.  

In a letter dated in April 2005, private physician, T. H. C., 
D.O., wrote that the veteran had leg pain and muscle pain 
during to his service and that he had continuing problems 
with his legs.  No diagnosis was provided.  In June 2006, the 
doctor wrote two letters to the effect that the veteran was 
developing some peripheral vascular disease in his legs; 
however the doctor did not relate this recent development to 
service or a service-connected disability.  

The May 2005 summary by the VA nurse practitioner addresses 
knee pain and does not address any other leg pain.  

VA clinical records include a July 2005 note that reflects 
the veteran's complaints of pain in both legs, the left worse 
than the right.  The pain reportedly started the previous 
December.  The extremities had no swelling.  A diabetic foot 
examination was negative.  The diagnosis was knee pain.  
There is nothing in the VA clinical records that would link a 
leg disorder to service.  

On the "QTC" examination in April 2006, the veteran 
reported constant bilateral knee pain that travelled to the 
lower extremities.  The pain was said to be burning, aching, 
and cramping in nature.  Pain was described by the veteran as 
10/10.  The legs were examined and found to be of equal 
length.  The feet did not reveal any signs of abnormal weight 
bearing.  Posture and gait were within normal limits.  He 
required a brace for ambulation due to knee pain.  The doctor 
diagnosed a bilateral knee strain and did not diagnosis any 
other leg condition.  

When the veteran was seen at the VA pain clinic in August 
2006, he reported that he began having acute pain in his legs 
about a year and a half earlier.  Neurologic testing 
disclosed hypalgesia to pinprick of all arms and legs, which 
was not anatomical.  He had no vibratory sensation in the 
legs, but position and Romberg responses were okay.  X-rays 
disclosed spinal stenosis.  Diagnoses were lumbar stenosis, 
hypertension, diabetes, and obesity.  There was no specific 
leg diagnosis.  

On VA examination in September 2006, the veteran reported 
feeling a burning sensation in his feet and legs, more on the 
left leg than the right.  The examination revealed 
limitations of back and knee motion, as well as pes planus in 
the feet.  There were no abnormal findings in the legs or leg 
diagnosis.   

In June 2007, at his Board hearing, the veteran testified 
that his duty during service included prolonged standing in 
cold weather.  It was noted that the service medical records 
reflected leg complaints during service.  

Conclusion

Initially, it should be noted that the knees are separate 
issues.  Service connection has been granted for the left 
knee and the right knee claim is remanded below.  At issue 
here are other leg complaints.  The claim was previously 
denied because there was no evidence on two elements needed 
for service connection.  There was no competent medical 
diagnosis of a current disability and no competent evidence 
linking a current disability to service.  Since the 1996 
denial, VA has received information from several medical 
professionals who noted the veteran's complaints of leg pain.  
However, there is still no diagnosis of a leg disability from 
a medical professional and still no competent evidence that 
would connect a current leg disability to service or a 
service-connected disability.  The evidence and the veteran 
statements received since 1996 are cumulative and redundant 
of the evidence that was considered then.  There is nothing 
new that raises a reasonable possibility of substantiating 
the claim.  Because there is no new and material evidence, 
the claim cannot be reopened and it must remain denied.  

An Initial Disability Rating in Excess of 10 Percent for 
Bilateral Pes Planus

VA received the veteran's claim to reopen on March 21, 2005.  
In May 2006, a decision review officer granted service 
connection for bilateral pes planus with a 10 percent rating 
and an effective date of March 21, 2005.  Later that month, 
the RO notified the veteran as to ratings and effective dates 
in accordance with the ruling of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  He was not prejudiced by 
the late notice because he had actual knowledge of his right 
to appeal and did so.  The effective date was the earliest 
allowed by law for a claim to reopen after final 
adjudication.  See 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(q)(2) (2007).  In early June 2005, the 
veteran was notified of the grant.  He notified the RO that 
he disagreed with rating, as he felt his feet were worse than 
10 percent and subsequently perfected the current appeal.  

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

A bilateral acquired flatfoot (pes planus) will be rated as 
noncompensable where mild with symptoms relived by built-up 
shoe or arch support; 10 percent disabling where moderate 
with weight-bearing over or medial to the great toe, inward 
bowing of the tendo Achillis, pain on manipulation and use of 
the feet; 30 percent disabling where severe with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities; and at a maximum 
of 50 percent where pronounced with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. Part 4, Code 5276 (2007) .

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Review of the private medical reports shows that Dr. S. C. D. 
did not discuss the veteran's feet.  In April 2005, Dr. T. H. 
C., wrote of foot problems.  In June 2006, the doctor wrote 
of "burning in his feet as well as his document flat feet" 
indicating the veteran had other foot problems besides his 
flat feet.  Late that month, the doctor wrote of decreased 
sensation in the feet.  

VA clinical records reflect foot complaints without providing 
any evidence of additional disability.  Diabetic foot 
examinations were done in January 2005 and July 2005.  On 
both occasions, the toes and feet were examined for changes 
including calluses, mycosis, skin rubor, other color changes 
or breakdown; and there were no abnormal findings.  Dorsalis 
pedis and posterior tibial pulses were normal.  Testing of 
sensation had no abnormal findings.  

In April 2006, Dr. G. C., of "QTC" examined the veteran for 
VA.  Both feet were tender.  Pes planus was present.  On the 
right, there was a moderate degree of valgus, which could be 
corrected by manipulation.  The right foot showed 
forefoot/midfoot malalignment of a moderate degree, which 
could be corrected by manipulation.  Palpation of the right 
foot plantar surface revealed moderate tenderness.  The right 
Achilles tendon revealed good alignment.  On the left, there 
was a moderate degree of valgus, which could be corrected by 
manipulation.  The left foot showed forefoot/midfoot 
malalignment of a moderate degree, which could be corrected 
by manipulation.  Palpation of the left foot plantar surface 
revealed moderate tenderness.  The left Achilles tendon 
revealed good alignment.  The veteran did not have any 
limitation with walking and standing.  He did not require any 
type of support in his shoes.  X-rays studies of both feet 
(non-weight-bearing) were within normal limits and weight-
bearing studies disclosed pes planus.  The diagnosis was 
bilateral pes planus with bilateral ankle strain.  

Subsequent VA medical records include a diabetic foot 
examination, in July 2006, for calluses, mycosis, skin rubor, 
color changes or breakdown.  Pulses and sensation responses 
were also tested.  There were no abnormal findings.  On the 
September 2006 spine examination, the veteran was noted to 
have moderate pes planus.   

Conclusion

While the veteran may feel that his service-connected foot 
disability warrants a higher rating, the objective findings 
of the trained medical professionals are significantly more 
probative in determining the extent of the disability and 
whether it approximates the criteria for a higher rating.  In 
this case, there is no competent medical evidence that the 
service-connected pes planus results in marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, characteristic 
callosities, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, or spasm of the tendo 
Achillis on manipulation.  That is, there is no competent 
medical evidence of any of the manifestations indicative of 
more than a moderate disability.  Rather, the medical 
evidence consistently indicates the veteran has a moderate 
pes planus, for which the current 10 percent rating is 
appropriate.  The medical evidence here forms a preponderance 
of evidence against the claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the pes planus 
has not significantly changed and uniform rating is 
appropriate in this case.  At no time has the disability 
exceeded 10 percent.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2007) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In April 2006, Dr. G. C. expressed 
the opinion that the pes planus did not limit the veteran's 
standing or walking and did not require any type of support.  
In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  




ORDER

Service connection for a back disorder, as secondary to 
service-connected pes planus and left knee disabilities, is 
granted.  

New and material evidence has not been received and the 
petition to reopen a claim of entitlement to service 
connection for bilateral leg pain is denied.  

An initial disability rating in excess of 10 percent for 
bilateral pes planus is denied.  


REMAND

The right knee claim is supported by a May 2005 summary from 
a VA nurse practitioner which shows that the veteran was 
being treated for knee pain, again without a specific 
diagnosis.  It contains a statement that knee problems were 
treated in service and that it was as likely as not that his 
service duty caused or aggravated the problem.  The Board 
notes that this statement appears to be based on the 
veteran's recollection of his history, because the service 
medical records do not document any treatment for a right 
knee disorder during service, although Osgood-Schlatter's 
disease of the left knee was noted on separation examination.  

Subsequent examinations did not adequately address the right 
knee.  On the "QTC" examination in April 2006, Dr. G. C. 
expressed the opinion that the veteran had a bilateral knee 
strain, but did not provide a clear opinion as to whether his 
diagnosis was linked to service or a service-connected 
disability.  The VA examination of September 2006 shows that 
the veteran's knees were examined, but there was no diagnosis 
or opinion as to etiology.  Under these circumstances, the 
case must be remanded for a clear medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an examination of his right knee.  The 
claims folder should be made available 
to the examiner in conjunction with the 
examination.  All tests or studies 
needed to respond to the following 
questions should be done.  The examiner 
should respond to the following with a 
complete explanation:

a.  What is the veteran's current 
correct right knee diagnosis?  

b.  Is it at least as likely as not 
that any current right knee disorder 
was due to service or to a service-
connected disability?  

c.  If the examiner is of the opinion 
that part of the current knee disorder 
is due to service or to a service-
connected disability, he should express 
an opinion as to the percentage of the 
knee disability that is due to service 
or service-connected disabilities.  

2.  Thereafter, the AMC should 
readjudicate the right knee claim in light 
of any evidence added to the record.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


